DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2022 has been entered.
 
As directed by the amendment filed 26 October 2022: claims 13, 16, 18, 19, and 21-27 have been amended; claims 31-35 have been added; claims 14, 17, and 20 have been cancelled. Thus, claims 13, 15-16, 18-19, and 21-35 are presently pending in this application.

Claim Objections
Claims 33 and 35 are objected to because of the following informalities:  “collector body” in line 1 and second to last line, respectively, should be --collector body insert--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13, 16, 21, 23, 26-27, 30-33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rickman (US 20180015210 A1).
Regarding claim 13, Rickman discloses a urinary device assembly ("incontinence aid 100"; [0063]; FIG. 1) comprising: a core ("pad body 102"; [0064]; FIG. 1), the core 102 including: 
an upper core layer (comprising at least the "skin engagement layer 136" and "ridges 108"; [0069]-[0070]; FIG. 3) having a guide ("ridges 108"; [0069]-[0070]; FIG. 1) that at least partially extends about at least one aperture ("skin engagement layer 136 may be permeable to fluid"; [0070]; FIG. 1; NOTE: being permeable to fluid suggests at least one aperture) disposed through the upper core layer (see small apertures on skin engagement layer 136 in FIG. 3), 
a lower core layer ("One or more absorbent layers 144"; [0073]; see 1st Annotated FIG. 3) disposed in at least partial engagement with the upper core layer (see 1st Annotated FIG. 3), and 
a collector body insert ("One or more absorbent layers 144"; [0073]; see 1st Annotated FIG. 3) disposed between the upper core layer and the lower core layer in at least partial alignment with the at least one aperture (see FIG. 3), 
the collector body insert including a body structure ("hole 126"; [0074]; FIG. 3) separate from the upper core layer and the lower core layer (see FIG. 3); and 
a tube ("tubing 132"; [0069]) secured to the collector body insert (see FIG. 2) to direct fluid away from the collector body insert ("the tubing connector end 130 of the drain 120 may be connected to the liquid retention vessel 134"; [0069]; FIG. 2).  
 














1st Annotated FIG. 3

    PNG
    media_image1.png
    656
    406
    media_image1.png
    Greyscale

Regarding claim 16, Rickman discloses the upper core layer further includes a protrusion ("ridges 108"; [0069]-[0070]; see Annotated FIG. 1) spaced away from the guide such that raised portions of the protrusion are not connected to raised portions of the guide (see Annotated FIG. 1), and 
that extends from a common surface of the upper core layer, the guide also extending from the common surface ("The at least one ridge 108 may include a third thickness T3 of the pad body 102. This third thickness T3 may be greater than the first thickness T1 and the second thickness T2"; [0066]; FIG. 1).
Annotated FIG. 1

    PNG
    media_image2.png
    398
    634
    media_image2.png
    Greyscale

Regarding claim 21, Rickman discloses the collector body insert includes an arcuate channel body and an outlet that protrudes away from the channel body from a floor portion of the channel body (see Annotated FIG. 2).





Annotated FIG. 2

    PNG
    media_image3.png
    134
    304
    media_image3.png
    Greyscale


Regarding claim 23, Rickman discloses the at least one aperture includes a plurality of circumferentially-arranged apertures (see small apertures on skin engagement layer 136 in FIG. 3; NOTE: since the apertures exist throughout the layer 136, some of the apertures is circumferentially-arranged), and wherein 
the collector body insert includes a ring like ring-shaped collector channel generally aligned with the plurality of circumferentially-arranged apertures (see 3rd Annotated FIG. 3).
3rd Annotated FIG. 3

    PNG
    media_image4.png
    152
    126
    media_image4.png
    Greyscale

Regarding claim 26, Rickman discloses a lower cover layer 138 that extends along a lower surface of the lower core layer (see 1st Annotated FIG. 3) and is formed of a liquid-resistant material ("waterproof layer 138"; [0071]), 
the lower cover layer having a single aperture extending therethrough and in coaxial alignment with the tube and an outlet of the collector body insert (see FIG. 2).
Regarding claim 27, Rickman discloses a urinary device assembly comprising:  a core ("pad body 102"; [0064]; FIG. 1), the core including: 
an upper core layer (comprising at least the "skin engagement layer 136" and "ridges 108"; [0069]-[0070]; FIG. 3) having a guide ("ridges 108"; [0069]-[0070]; FIG. 1) that at least partially extends about at least one aperture ("skin engagement layer 136 may be permeable to fluid"; [0070]; FIG. 1; NOTE: being permeable to fluid suggests at least one aperture) disposed through the upper core layer (see small apertures on skin engagement layer 136 in FIG. 3), 
a lower core layer ("One or more absorbent layers 144"; [0073]; see 1st Annotated FIG. 3) disposed in at least partial engagement with the upper core layer (FIG. 2), and 
a collector body insert ("One or more absorbent layers 144"; [0073]; see First Annotated FIG. 3) disposed between the upper core layer and the lower core layer for receiving fluid from the at least one aperture (see FIG. 3); 
a tube ("tubing 132"; [0069]) secured to the collector body insert (see FIG. 2) to direct fluid away from the collector body insert ("the tubing connector end 130 of the drain 120 may be connected to the liquid retention vessel 134"; [0069]; FIG. 2); and 
a lower cover layer ("waterproof layer 138"; [0071]; FIG. 3) below a lower surface of the lower core layer (see 1st Annotated FIG. 3), 
the lower cover layer 138 including an outlet aperture ("hole 140"; [0071]; FIG. 3) axially aligned with an outlet aperture of the collector body insert and an aperture of the lower core layer (FIG. 2).  
Regarding claim 30, Rickman discloses the protrusion is a generally oblong protrusion that extends transverse to a major axis of the upper core layer (FIG. 1).
Regarding claim 31, Rickman discloses the collector body insert forms a closed-loop channel and an outlet from the closed-loop channel (FIG. 2).
Regarding claim 32, Rickman discloses the collector body insert includes an inner wall and an outer wall extending about the inner wall for receiving fluid therebetween (see 2nd Annotated FIG. 3).  
Regarding claim 33, Rickman discloses the collector body includes a continuous inner wall and a gap between inner wall portions of the continuous inner wall (see 2nd Annotated FIG. 3).  
Regarding claim 35, Rickman discloses A urinary device assembly comprising: a core ("pad body 102"; [0064]; FIG. 1) including: 
an upper core layer (comprising at least the "skin engagement layer 136" and "ridges 108"; [0069]-[0070]; FIG. 3) having a protruding guide ("ridges 108"; [0069]-[0070]; FIG. 1) that at least partially extends about at least one aperture ("skin engagement layer 136 may be permeable to fluid"; [0070]; FIG. 1; NOTE: being permeable to fluid suggests at least one aperture) disposed through the upper core layer (see small apertures on skin engagement layer 136 in FIG. 3), 
a lower core layer ("One or more absorbent layers 144"; [0073]) in at least partial engagement with the upper core layer (FIG. 2), and 
a collector body insert member ("One or more absorbent layers 144"; [0073]; see 1st Annotated FIG. 3) between the upper core layer and the lower core layer having a trough in at least partial alignment with the at least one aperture (see FIG. 3), 
the collector body forming a loop having inner and outer loop walls that form the trough therebetween for receiving and channeling fluid (see 2nd Annotated FIG. 3 and FIG. 2).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rickman.
Regarding claim 18, Rickman discloses the at least one aperture includes a plurality of apertures (see small apertures on skin engagement layer 136 in FIG. 3 that corresponds to the area bounded within the walls of hole 126), and wherein 
the collector body insert includes a round-shaped collector channel having inner and outer walls (see 2nd Annotated FIG. 3) that extend on opposite sides of individual apertures of the plurality of apertures (NOTE: inner and outer walls of hole 126 extend on opposite sides of the individual apertures bounded within the walls of hole 126; see 2nd Annotated FIG. 3).
Rickman does not explicitly disclose that the round-shaped collector channel is U-shaped. However, a change in form or shape is an obvious design choice absent persuasive evidence that the particular shape is significant and yields unexpected results.  In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Rickman’s device such that the collector channel is U-shaped in order to suitably “direct liquid to the liquid collection reservoir” ([0016]).

2nd Annotated FIG. 3

    PNG
    media_image5.png
    209
    200
    media_image5.png
    Greyscale


Regarding claim 19, Rickman discloses the guide is a generally C-shaped guide (see Annotated FIG. 1), and wherein 
the at least one aperture includes a plurality of apertures (see small apertures on skin engagement layer 136 in FIG. 3), 
the generally U-shaped guide extending about the plurality of apertures (see Annotated FIG. 1).
Rickman does not explicitly disclose that the guide is U-shaped. However, a change in form or shape is an obvious design choice absent persuasive evidence that the particular shape is significant and yields unexpected results.  In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Rickman’s device such that the guide is U-shaped in order to suitably “direct liquid to the liquid collection reservoir” ([0016]).
Regarding claim 24, Rickman discloses the guide is a generally C-shaped guide (see Annotated FIG. 1) having terminal ends defining a space therebetween for guiding fluid therebetween ("one or more ridges 108 may be sized, shaped, and positioned such that they may aid in directing liquid to the liquid collection reservoir 106"; [0066]; see Annotated FIG. 1) such that at least a portion of the upper core layer does not include the guide (see Annotated FIG. 1).
Rickman does not explicitly disclose that the guide is U-shaped. However, a change in form or shape is an obvious design choice absent persuasive evidence that the particular shape is significant and yields unexpected results.  In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Rickman’s device such that the guide is U-shaped in order to suitably “direct liquid to the liquid collection reservoir” ([0016]).
Regarding claim 25, Rickman discloses the guide is a generally C-shaped guide (see Annotated FIG. 1), and wherein 
the at least one aperture includes a plurality of circumferentially-arranged apertures (see small apertures on skin engagement layer 136 in FIG. 3; NOTE: since the apertures exist throughout the layer 136, some of the apertures is circumferentially-arranged), 
the generally C-shaped guide extending about the plurality of circumferentially-arranged apertures (see Annotated FIG. 1).
Rickman does not explicitly disclose that the guide is U-shaped. However, a change in form or shape is an obvious design choice absent persuasive evidence that the particular shape is significant and yields unexpected results.  In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Rickman’s device such that the guide is U-shaped in order to suitably “direct liquid to the liquid collection reservoir” ([0016]).

Claims 15, 22, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rickman in view of Sanchez et al. (US 20160374848 A1).
Regarding claim 15, Rickman discloses a lower cover layer ("waterproof layer 138"; [0071]; see 1st Annotated FIG. 3) that extends along a lower surface of the lower core layer and in engagement with the collector body insert (see 1st Annotated FIG. 3), 
the lower cover layer 138 including an aperture ("hole 140"; [0071]; FIG. 3) for receiving at least a portion of the collector body insert or at least a portion of the tube therethrough (see FIG. 2); and 
a core center (comprised of at least "liquid passage 116" and "lateral opening 118"; [0068]; see First Annotated FIG. 3) disposed between the lower cover layer and the lower core layer ("One or more absorbent layers 144"; [0073]; see 1st Annotated FIG. 3).
Rickman does not explicitly disclose the core center having a rigidity greater than the lower cover layer and the lower core layer, the core center having a radius of curvature that imparts a curvature to the lower cover layer and the lower core layer.
	However, Sanchez teaches a system for collecting and transporting urine (see abstract), the system comprising a core center having a rigidity greater than the lower cover layer and the lower core layer ("permeable support 140 can be made of a rigid plastic"; [0057]) to maintain a particular shape for fluid drainage ([0057]),
the core center having a radius of curvature that imparts a curvature to the lower cover layer and the lower core layer ("permeable support 140 can be formed as a tube, a cylinder, or a curved cylinder"; [0058]) to “maintain the shape of the permeable membrane 130 against or near a user's urethral opening such that urine flowing from the urethral opening contacts and travels through the permeable membrane 130” ([0058]).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rickman’s device such that the core center having a rigidity greater than the lower cover layer and the lower core layer, the core center having a radius of curvature that imparts a curvature to the lower cover layer and the lower core layer, as taught by Sanchez, for the purpose of maintaining a particular shape suitable for fluid drainage ([0057]) and creating a comfortable and secure interface for engagement with a user's urethral opening and/or the area of the body near the urethral opening ([0058]).
Regarding claim 22, Rickman discloses that the collector body insert includes a body portion forming a channel and an outlet that extends from the body portion in fluid communication with body portion (see FIG. 2). Rickman fails to disclose that the body portion and the outlet is PVC. However, Sanchez teaches a system for collecting and transporting urine (see abstract) formed or constructed of polyvinyl chloride ([0071]) for biocompatibility ([0071]) and for flexibility ([0072]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rickman’s device such that the body portion and the outlet is PVC, as taught by Sanchez, for the purpose of providing suitable biocompatibility ([0071]) and flexibility ([0072]).
Regarding claim 28, Rickman discloses a core center (comprised of at least "liquid passage 116" and "lateral opening 118"; [0068]; see First Annotated FIG. 3). Rickman does not explicitly disclose the core center having a rigidity greater than the lower core layer, the core center having a radius of curvature that arcs away from the at least one aperture to impart a curvature to the lower core layer and the upper core layer that extends away from the at least one aperture. However, Sanchez teaches a system for collecting and transporting urine (see abstract), the system comprising a core center having a rigidity greater than the lower core layer ("permeable support 140 can be made of a rigid plastic"; [0057]) to maintain a particular shape for fluid drainage ([0057]), 
the core center having a radius of curvature that arcs away from the at least one aperture to impart a curvature to the lower core layer and the upper core layer ("permeable support 140 can be formed as a tube, a cylinder, or a curved cylinder"; [0058]; FIG. 8) that extends away from the at least one aperture (see FIG. 8) to “maintain the shape of the permeable membrane 130 against or near a user's urethral opening such that urine flowing from the urethral opening contacts and travels through the permeable membrane 130” ([0058]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rickman’s device such that the core center have a rigidity greater than the lower core layer, the core center have a radius of curvature that arcs away from the at least one aperture to impart a curvature to the lower core layer and the upper core layer that extends away from the at least one aperture, as taught by Sanchez, for the purpose of maintaining a particular shape suitable for fluid drainage ([0057]) and creating a comfortable and secure interface for engagement with a user's urethral opening and/or the area of the body near the urethral opening ([0058]).
Regarding claim 34, Rickman discloses the core center extending along a major axis of the lower core layer axially between the collector body insert and a distal end of the lower core layer (see 1st Annotated FIG. 3). Rickman does not explicitly disclose an arcuate core center having a rigidity greater than the lower core layer. However, Sanchez teaches a system for collecting and transporting urine (see abstract), the system comprising an arcuate core center ("permeable support 140 can be formed as a tube, a cylinder, or a curved cylinder"; [0058]; FIG. 8) having a rigidity greater than the lower core layer ("permeable support 140 can be made of a rigid plastic"; [0057]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rickman’s core center such that it is arcuate and has a rigidity greater than the lower core layer, as taught by Sanchez, for the purpose of maintaining a particular shape suitable for fluid drainage ([0057]) and creating a comfortable and secure interface for engagement with a user's urethral opening and/or the area of the body near the urethral opening ([0058]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rickman in view of Kuntz (US 4747166 A).
Regarding claim 29, Rickman does not disclose a liquid transfer layer disposed along the upper core layer and extending over at least a portion of the at least one aperture, the liquid transfer layer having an arcuate wall for being received in an arcuate portion of the guide of the upper core layer. However, Kuntz teaches a urine aspiration system (see Abstract) comprising a liquid transfer layer 28 ("upper facing layer 28"; col. 3 l. 47; FIG. 2) disposed along the upper core layer and extending over at least a portion of the at least one aperture (see Annotated Kuntz FIG. 2), 
Annotated Kuntz Fig. 2

    PNG
    media_image6.png
    240
    648
    media_image6.png
    Greyscale
 

the liquid transfer layer 28 having an arcuate wall for being received in an arcuate portion of the guide of the upper core layer (see FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rickman’s core center such that it a liquid transfer layer disposed along the upper core layer and extending over at least a portion of the at least one aperture, the liquid transfer layer having an arcuate wall for being received in an arcuate portion of the guide of the upper core layer, as taught by Kuntz, for the purpose of facilitating the positioning of the core to the body surface so that all the expelled urine is collected (col. 3 ll. 50-52) and to make the device feel dry and comfortable against the user’s skin (col. 4 ll. 61-62).

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but are moot in view of new ground of rejection. Please see rejection discussions above.
Please see rejection discussions above regarding new claims 31-35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                                                                  /TATYANA ZALUKAEVA/                                          Supervisory Patent Examiner, Art Unit 3781